WILBUR, Circuit Judge.
This is an appeal from an award of the Deputy Commissioner. Since this ease was submitted the Supreme Court of the United States has decided the case of Baltimore & Philadelphia Steamboat Co., and Maryland Casualty Co. v. Norton, Deputy Commissioner, etc., 52 S. Ct. 187, 76 L. Ed. -, decided January 11, 1932.
If we assume, as appellant contends we should, that the employee’s injury in the case at bar is a hand injury, and if we apply the decision of the Supreme Court in Baltimore & Philadelphia, etc., v. Norton, supra, the result would be as follows: Healing period, 32 weeks; no excess under the provisions of 33 USCA § 908, subd. (c) (22); compensation for loss of land, 24-1 weeks; subtract healing period of 32 weeks, balance 212 weeks; 45 per cent, disability. 95.4 weeks (being 45 per cent, of 212 weeks) : Add this period of 95.4 weeks to the 32 weeks for total disability, and we have a total of 127.4 weeks. This is a larger award than that which is appealed from (123.8 weeks).
This would require the affirmance of the order appealed from. This situation is not considered by the attorneys in the presentation of the case, and for that reason opportunity will be given the parties to present their views with reference to this matter within thirty days. If no briefs are filed within that period by the parties, the judgment will be affirmed for the reasons given.